Citation Nr: 0423598	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for ulcerative colitis, 
to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for ulcerative colitis, 
as secondary to PTSD.  

4.  Entitlement to service connection for residuals of a 
right wrist fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
February 1972.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a May 2002 rating decision.  In 
that decision the RO denied the veteran's claims for service 
connection for PTSD, for ulcerative colitis, and for 
residuals of right wrist fracture.  The veteran filed a 
notice of disagreement (NOD) in June 2002, in which he noted 
that he believed his ulcerative colitis was secondary to his 
PTSD.  In October 2002, the RO issued a statement of case 
(SOC) as to the claims for service connection for PTSD and 
for residuals of a right wrist fracture.  In the SOC, the RO 
noted that the veteran's claim for secondary service 
connection for ulcerative colitis had not been previously 
considered and therefore was not listed, and that the veteran 
had not otherwise appealed the denial of his claim for 
service connection for ulcerative colitis on a direct basis.  
In December 2002, the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals), as to the 
claims involving PTSD and residuals of a right wrist 
fracture.  

Thereafter, in a December 2002 rating decision, the RO denied 
the veteran's claim for service connection for ulcerative 
colitis, claimed as secondary to PTSD.  In a January 2003 
supplemental SOC (SSOC), the claim for service connection for 
ulcerative colitis was again noted as being denied, both on a 
direct basis and as secondary to PTSD.  The veteran was 
advised that he needed to respond within 60 days to perfect 
his appeal as to this claim for service connection for 
ulcerative colitis.  In a January 2003 statement, the veteran 
indicated that he wished to appeal his claim for service 
connection ulcerative colitis .  The January 2003 statement 
has been accepted as the veteran's substantive appeal on that 
issue.  


In January 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ); a transcript of that hearing is of record.  

In June 2004, the veteran submitted additional evidence 
directly to the Board.  The evidence consists of March 2004 
and May 2004 mental health clinic notes from the Beckley VA 
Medical Center (VAMC).  The Board accepts this recently 
developed evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2003).

In an statement received by the RO in June 2002, the veteran 
contended his psychiatric disability and ulcerative colitis 
were due to Agent Orange exposure.  The alternate theory of 
entitlement for service connection for either disability has 
not been considered by the RO.  As explained below, the Board 
has expanded the claim for ulcerative colitis on a primary 
(direct) basis to include as due to Agent Orange exposure.  
However, the claim for service connection for psychiatric 
disability as due to Agent Orange exposure constitutes a new 
claim, separate from the current claim for service connection 
for PTSD on appeal.  While PTSD is a psychiatric disability 
associated with exposure to a traumatic event traumatic event 
(see Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV)I, the Board notes that the veteran also has received 
diagnoses of depression and anxiety.  The RO has not 
adjudicated any claim for service connection a psychiatric 
disorder, other than PTSD, as due to Agent Orange exposure.  
As this issue is not properly before the Board, it is 
referred to the RO for appropriate action.  

The Board's decision on the claim for service connection for 
residuals of a right wrist fracture, for PTSD, and for 
ulcerative colitis as secondary to PTSD, is set forth below.  
The claim for service connection for ulcerative colitis, to 
include as due to Agent Orange exposure, is addressed in the 
remand following the decision; for the reasons expressed 
below, this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action, on his part, is 
required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for residuals of 
a right wrist fracture and for PTSD, as well as for 
ulcerative colitis as secondary to PTSD, has been 
accomplished.  

2.  There is no competent evidence of a current right wrist 
disability.  

3.  The veteran has a diagnosis of PTSD, and has alleged 
experiencing stressful events in service, to include having 
been threatened with a gun, witnessing a soldier shoot a 
civilian, having a grenade tossed at his jeep, dealing with 
individuals jumping onto the truck he was driving and 
stealing supplies, as well as general fear of the unknown 
while serving in Vietnam.  

4.  The veteran did not engage in combat with the enemy in 
service.  

5.  The occurrence of the veteran's claimed in-service 
stressful experiences has not been corroborated by service 
records, or other credible, supporting evidence.   

6.  As service connection for PTSD has not been established, 
there is no legal basis for a grant of service connection for 
ulcerative colitis, as secondary to PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
right wrist fracture are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2003).  

3.  The claim for service connection ulcerative colitis, as 
secondary to PTSD, is without legal merit.  See 38 C.F.R. 
§ 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

With respect to the claim for secondary service connection 
for ulcerative colitis, the Board notes that, in this case, 
the veteran has been notified of the reasons for the denial 
of the claim, and has been afforded the opportunity to 
present evidence and argument with respect to the claim.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the veteran.  As will be 
explained below, the claim on appeal lacks legal merit, 
hence, the duties to notify and assist imposed by the VCAA 
are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002).

As regards the claims for service connection for PTSD and for 
residuals of a right wrist fracture, the Board finds that, 
considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, all notification and 
development action needed to fairly adjudicate these claims 
has been accomplished.  

Through December 2001 and July 2002 notice letters, as well 
as an April 2002 letter, October 2002 SOC, and January 2003 
SSOC, the RO notified the veteran and his representative of 
the legal criteria governing the claims, the evidence that 
had been considered in connection with his appeal, and the 
bases for the denial of his claims.  After each, the veteran 
was given an opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the December 2001 and July 2002 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The veteran 
was requested to provide information, and, if necessary, 
authorization, to enable the RO to attempt to obtain any 
outstanding medical evidence pertinent to the claims for PTSD 
and residuals of a right wrist fracture.  The veteran was 
also advised that he could submit his own statements or 
statements from other individuals describing his physical 
and/or mental disability.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for Court 
held that proper VCAA notice should notify the veteran of: 
(1) the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the case now before the Board, the 
documents meeting the VCAA's notice requirements were 
provided before and after the rating action on appeal.  
However, the Board finds that any lack of pre-adjudication 
notice in this case has not, in any way, prejudiced the 
veteran.  

As indicated above, the initial letters soliciting 
information and evidence from the veteran were furnished in 
December 2001 and April 2002, prior to the May 2002 rating 
decision on appeal.  Moreover, a follow up letter was 
provided to the veteran shortly thereafter, in July 2002, and 
the SOC specifically explaining what evidence had been 
considered in connection with the claims, and what was needed 
to substantiate them, was issued a few months later in 
October 2002.  Also as indicated above, after each, the 
veteran was given an opportunity to respond.  Neither the 
veteran nor his representative has identified any existing, 
outstanding evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board also points out that there simply is no indication 
that any additional action is needed to comply with the duty 
to assist the veteran.  In this respect, the veteran's 
personnel and service medical records have been associated 
with the claims file, as have all available post-service 
records of private and VA medical treatment.  In a January 
2002 VA Form 21-4142, the veteran identified a "Dr. 
Soriano" from whom he had reportedly received treatment for 
nerves and depression beginning in 1990.  No attempt to 
obtain treatment records from Dr. Soriano has been made.  
However, because, as explained below, the veteran's claim 
does not turn on a medical question, but, instead, on 
verification of his claimed stressors, the medical evidence 
associated with records from Dr. Soriano would not aid in 
substantiating the veteran's claim for PTSD.  As such, the 
Board finds that not obtaining any such treatment records is 
not prejudicial to the veteran.  Likewise, the Board finds, 
as explained below, that, given the nature of the veteran's 
claimed stressors, the fact that the RO has not attempted to 
independently verify the occurrence of any of those stressors 
is also not prejudicial to the appellant.  

The Board also points out that the veteran has submitted 
statements in support of his claim, and has offered testimony 
during a hearing on appeal.  The veteran also was afforded a 
VA examination in May 2002 in connection with his claim for 
service connection for PTSD.  While he has not undergone VA 
examination in connection with the claim involving an alleged 
right wrist disability, for the reasons expressed below, the 
Board finds that the evidence currently of record is 
sufficient to decide that claim on appeal.  See 38 U.S.C.A. 
§ 5103A; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claims for service 
connection for PTSD and for residuals of a right wrist 
fracture, as well as on the claim for secondary service 
connection for ulcerative colitis..  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



A.  Residuals of a Right Wrist Fracture

With respect to residuals of a right wrist fracture, service 
medical records affirmatively document that the veteran 
sustained an injury to his right wrist in December 1971 after 
falling off a truck.  A January 1972 clinic note reflects 
that, following treatment the fracture healed and no 
deformity was evident.  The veteran's separation medical 
examination did not reflect complaints or findings associated 
with residuals of a right wrist fracture.  

The Board finds no current competent evidence of any residual 
disability of the in-service right wrist fracture.  In 
particular, a September 2000 examination report noted that 
the veteran had incurred a right wrist fracture after falling 
off a truck in service.  On clinical evaluation there was 
full range of motion of all extremities with 5/5-muscle 
strength.  The record reflects the veteran's complaints of 
pain in his right wrist, especially when the weather changes.  
However, the claims file includes no competent evidence of 
any right wrist disability, and the veteran has not alluded 
to the existence of any evidence establishing the presence of 
such a disability.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he currently has a right wrist disability 
associated with his right wrist fracture in 1971.  However, 
as a layperson without medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter, such as whether he in fact, currently suffers from a 
right wrist disability, and if so, whether there exists a 
medical nexus between such disability and service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  For these reasons, the veteran's own 
report of the etiology of his condition has no probative 
value.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for instances in which 
disease or injury have resulted in a disability.  See 38 
U.S.C.A. § 1110.  Hence, in the absence of competent and 
persuasive evidence of a present right wrist disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The Board points out that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom. 
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  

Under these circumstances, the claim for service connection 
for residuals of a right wrist injury must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of  the benefit-of-the-doubt doctrine.  
However, as the competent evidence simply does not support 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

B.  PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2003). A recent amendment to 38 C.F.R. § 
3.304(f), effective May 7, 2002, which pertains to evidence 
necessary to establish a stressor based on personal assault, 
does not change the three criteria noted above, and is 
inapplicable to the claim on appeal.  See 67 Fed. Reg. 10330-
10332 (March 7, 2002); 38 C.F.R. § 3.304(f)(3).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); see also Moran v. Principi, 17 Vet. App. 149 (2003).    

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, VA determines that the alleged stressor is not 
combat related, then the claimant's lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

A statement to the RO in August 2001 reflects the veteran's 
reported stressors associated with his claim for PTSD.  The 
veteran reported that he had been threatened by another 
soldier with a gun and at the last minute the gun was knocked 
away by a third soldier.  The gun reportedly went off at that 
time, with the bullet going through the floor and lodging in 
a soldier's shoe.  The veteran reported that he did not press 
charges, and that the soldier with the gun had been 
incarcerated in the stockade for six months as a result of 
the incident.  With respect to a second stressor, the veteran 
reported that while he was driving a truck, another soldier 
took out a gun, placed himself on the truck's front fender 
and shot a Vietnamese woman.  A third stressor incident 
involved the veteran driving a truck and the road being 
blocked by Vietnamese in wheel chairs.  The veteran indicated 
that he had had to run through the blockade.  

Other stressors reported by the veteran included Vietnamese 
jumping into the back of the truck he was driving and 
stealing supplies, a friend having been killed at a base as a 
result of a truck explosion due to an explosive satchel 
charge, and being shot at night while driving a supply truck.  

During his videoconference hearing with the undersigned VLJ, 
the veteran testified that driving a supply truck could be 
hazardous, and that he remembered in some instances hearing 
automatic weapons fire, but not being able to tell at that 
time whether the weapons fire was being directed at him or at 
soldiers presumably in other trucks.  The veteran reported 
that carried an M-16 rifle in the cab of his truck, a photo 
of which documenting such report is of record.  He also 
reported that there was a soldier with a weapon in the 
passenger seat next to him when he drove.  The veteran also 
testified that he generally feared the unknown in Vietnam, as 
there had always been a chance that someone would hop on his 
truck and set off a bomb or a grenade.  In this respect, the 
veteran reported that he had once had a grenade thrown at a 
jeep he had been driving, although he had not been injured.  
The veteran also testified having been threatened with a gun 
by another soldier.  He testified that he did not press 
charges.  The veteran reported that while he was not sure, he 
believed the soldier had been sent to the stockade as a 
result of the incident.  

The Board notes that a review of the veteran's service 
medical records does not reflect complaints or diagnosis for 
PTSD.  Post-service medical evidence reflects a May 2002 VA 
examination report in which the examiner, following review of 
the claims file and evaluation of the veteran, diagnosed 
recurrent major depression.  On the question of PTSD, the 
examiner opined that the veteran had problems with recurrent 
depression, but that he did not describe and did not seem to 
have "symptom justification to come up with the diagnosis of 
PTSD."  On the other hand, there is a diagnosis of PTSD by 
the veteran's treating VA psychiatrist.  Thus, it appears 
that the first criterion for establishing service connection 
for PTSD has been met.  Setting aside, for the moment, the 
question of the credibility of the diagnosis (inasmuch as 
none of the veteran's claimed in-service stressful 
experiences have been verified), the claim must still fail in 
light of the fact that an essential criterion under 38 C.F.R. 
§ 3.304(f)-credible supporting evidence that any of the 
claimed, in-service stressors actually occurred-has not been 
met.  

In this case, the record does not establish, nor has it been 
specifically claimed, that the veteran engaged in combat with 
the enemy.  The veteran's DD-214 and enlisted qualification 
record note the veteran's MOS as that of a motor 
transportation operator.  Records do not document the receipt 
of any combat medals or awards.  Although he received the 
National Defense Service Medal, the Vietnam Service Medal, 
and an Army Commendation Medal, there is no evidence that the 
veteran received any award or citation specifically 
indicative of combat service.  In this respect, the citation 
for the Army Commendation Medal notes that the veteran 
distinguished himself in support of military operations 
against communist aggression.  The citation however does not 
otherwise specify or describe that such support concerned 
direct involvement in combat operations.  

Additionally, the veteran's service personnel records do not 
establish evidence of combat with the enemy.  The veteran's 
unit, the 108th Transportation Company, has not been 
documented to have engaged in combat assaults.  As the combat 
status has not been established, the veteran's testimony 
alone cannot constitute conclusive evidence of the occurrence 
of an in-service stressor; rather, corroborating evidence is 
needed.  See Cohen, 10 Vet. App. at 145.  In this case, 
however, the Board finds that the record contains no such 
corroboration.  

As alluded to above, the RO has not attempted to 
independently verify the veteran's claimed in-service 
stressful experiences.  However, as indicated, most of the 
veteran's alleged stressors general in description and 
involved events that would not be contained in a unit history 
or operational report.  Anecdotal experiences of this type 
simply cannot be verified independently.  Further, the 
veteran has not otherwise presented any additional details to 
facilitate any further attempt to independently verify any 
other in-service stressful experience..  While the veteran 
has been diagnosed with PTSD by his treating psychiatrist, 
the diagnosis is based on accounts of unverified stressors 
reported by the veteran.  See Moreau, 9 Vet. App. at 396 
(credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.)  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as there simply is no objective 
evidence to establish an essential element of the claim, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at  53-56.  



C.  Ulcerative Colitis, on a Secondary Basis

In this case, the veteran claims that his ulcerative colitis 
may be medically related to his PTSD.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is  proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, as explained above, in this appeal, the Board has 
determined that the criteria for service connection for PTSD 
have not been met.  As there is, thus, no predicate for a 
grant of service connection for ulcerative colitis on a 
secondary basis, that claim must be denied.  Where, as here, 
the law, and not the evidence, is dispositive, the appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for PTSD is denied.  

Service connection for residuals of a right wrist fracture is 
denied.  

Service connection for ulcerative colitis, as secondary to 
PTSD, is denied.





REMAND

As noted above, the veteran has alleged, alternatively, that 
service connection for service connection for ulcerative 
colitis may be warranted on a primary basis-i.e., as 
directly related to service, to include alleged Agent Orange 
exposure therein.  .  The Board points out that the veteran 
served in the Republic of Vietnam during the Vietnam War, 
and, thus, is presumed to have been exposed during such 
service, absent affirmative evidence to the contrary.   See 
38 C.F.R. § 3.307(a)(6)(iii) (2003). 

However, the alternative theory of entitlement for service 
connection for ulcerative colitis based on Agent Orange 
exposure has not been considered by the RO.  The Board notes 
that a new etiological theory does not constitute a new 
claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  
Furthermore, there is no intervening and/or substantive 
change in law or regulation with respect to service 
connection that has created a new basis of entitlement to the 
benefit sought.  See Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 
1994).  See also Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994) (The fact that a claimant may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection, 
since he or she may, in the alternative, establish service 
connection by way of proof of actual direct causation).  
Hence, the Board has expanded the claim for service 
connection for ulcerative colitis to as due to Agent Orange 
exposure.  

However, Board consideration of the expanded claim, at this 
juncture, would be premature.  To ensure that the veteran's 
procedural rights are protected insofar as him being given 
adequate notice of the criteria for a grant of service 
connection on the basis of Agent Orange exposure (as one 
theory of entitlement), and the opportunity to present 
argument and evidence on that question, RO adjudication of 
the expanded claim, in the first instance, is indicated.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim for service connection for 
ulcerative colitis, to include as due to Agent Orange 
exposure.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken

3.  The RO should issue to the veteran 
and his representative an SSOC addressing 
the expanded claim for service connection 
for ulcerative colitis, to include as due 
to Agent Orange exposure, in light of all 
.  The RO should include clear reasons 
and bases for all determinations, to 
include citation to and discussion of all 
pertinent evidence and legal authority.

4.  If the benefits sought on appeal 
remain denied, the RO should afford the 
veteran and his representative the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



